          Case 1:18-cv-00678-JMF Document 208 Filed 05/18/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
HENRY ARGUDO, et al.,                                                  :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :      18-CV-678 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
PAREA GROUP LLC, et al.,                                               :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       As discussed on the record during today’s conference, the deadline for document
discovery is extended to June 1, 2020, and the deadline for all other fact discovery, including
depositions, is extended to July 1, 2020. In addition, the deadline for Plaintiffs to move for
summary judgment is extended to July 17, 2020. No further extensions will be granted.

         During the conference, the Court addressed several of the issues raised in the parties’
letters at ECF Nos. 204 to 206. The Court will defer entering an Order reflecting its rulings and
determinations until next week to allow the parties to confer in an effort to tie up loose ends, if
not resolve the matter in a different manner. No later than May 26, 2020, the parties shall meet
and confer in good faith and, by the same date, the parties shall submit a status letter updating
the Court about the progress of their discussions. If the parties have reached any agreements or
stipulations on these issues, they should note them in their letter.

        SO ORDERED.

Dated: May 18, 2020                                        __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
